 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:17-CR-00234-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   PATRICK BOTELLO,                               DATE: May 23, 2019
     MERCEDEZ SILVA-SIMS,                           TIME: 9:30 a.m.
15   ASHLEY HABASH, AND                             COURT: Hon. Troy L. Nunley
     BRENDA MIRANDA,
16
                                  Defendants.
17

18

19

20                                             STIPULATION

21         1.     By previous order, this matter was set for status on May 23, 2019.

22         2.     By this stipulation, defendants now move to continue the status conference

23 until September 26, 2019, at 9:30 a.m., and to exclude time between May 23, 2019, and

24 September 26, 2019, under Local Code T4.

25         3.     The parties agree and stipulate, and request that the Court find the

26 following:

27                a)      The government has represented that the discovery associated with

28         this case includes over 14,000 pages and several hours of recorded telephone


      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         conversations. All of this discovery has been produced directly to counsel.

 2                b)      Defense counsel desires additional time to review the discovery,

 3         conduct research into the case, to discuss the case with their clients, and otherwise

 4         prepare for trial in this matter.

 5                c)      Counsel for defendants believe that failure to grant the above-

 6         requested continuance would deny them the reasonable time necessary for effective

 7         preparation, taking into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by

10         continuing the case as requested outweigh the interest of the public and the

11         defendant in a trial within the original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18

13         U.S.C. § 3161, et seq., within which trial must commence, the time period of May

14         23, 2019, to September 26, 2019, inclusive, is deemed excludable pursuant to 18

15         U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

16         granted by the Court at defendant’s request on the basis of the Court’s finding that

17         the ends of justice served by taking such action outweigh the best interest of the

18         public and the defendant in a speedy trial.

19         4.     Nothing in this stipulation and order shall preclude a finding that other

20 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

21 the period within which a trial must commence.

22         IT IS SO STIPULATED.

23

24   Dated: May 21, 2019                               MCGREGOR W. SCOTT
                                                       United States Attorney
25

26                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
27                                                     Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1    Dated: May 21, 2019                          /s/ OLAF HEDBERG
                                                  OLAF HEDBERG
2                                                 (as authorized on May 21, 2019)
                                                  Counsel for Defendant
3                                                 Patrick Botello
     Dated: May 21, 2019                          /s/ DAVID FISCHER
4                                                 DAVID FISCHER
                                                  (as authorized on May 21, 2019)
5                                                 Counsel for Defendant
                                                  Mercedez Silva-Sims
6    Dated: May 21, 2019                          /s/ DAVID GARLAND
                                                  DAVID GARLAND
7                                                 (as authorized on May 21, 2019)
                                                  Counsel for Defendant
8                                                 Ashley Habash
     Dated: May 21, 2019                          /s/ J. TONEY
9                                                 J. TONEY
                                                  (as authorized on May 21, 2019)
10                                                Counsel for Defendant
                                                  Brenda Miranda
11

12

13
                                      FINDINGS AND ORDER
14
          IT IS SO FOUND AND ORDERED this 21st day of May, 2019.
15

16

17

18
                                                      Troy L. Nunley
19                                                    United States District Judge

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
